 Case 1:20-cv-00558-WS-C Document 1 Filed 11/20/20 Page 1 of 9                      PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


ERINA PARKER                                  )
                                              )
        Plaintiff,                            )
                                              )        CIVIL ACTION NO.: 20-558
v.                                            )
                                              )
LABORATORY CORPORATION                        )
OF AMERICA HOLDINGS                           )
                                              )        JURY DEMAND
        Defendant.                            )




                                          COMPLAINT

        COMES NOW, Plaintiff, Erina Parker, in the above styled matter, and files this Complaint

against Defendant, Laboratory Corporation of America Holdings, for causes of action and would

respectfully show the following:

        1.     This is an action for declaratory judgment, equitable relief, and money damages,

instituted to secure the protection of and to redress the deprivation of rights secured through the

Family Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601, et seq., in interference with and

in retaliation for the Plaintiff asserting her rights under 29 U.S.C. § 2601, et seq. The Plaintiff

requests a jury trial pursuant to 42 U.S.C. § 1981a.

                                JURISDICTION AND VENUE

        2.     This Court has jurisdiction in accordance with 28 U.S.C. § 1331 and 29 U.S.C. §

2617.

        3.     The unlawful employment practices alleged herein were committed by the

Defendant within Mobile County, Alabama. Venue is proper pursuant to 28 U.S.C. § 1391.
 Case 1:20-cv-00558-WS-C Document 1 Filed 11/20/20 Page 2 of 9                      PageID #: 2




                                            PARTIES

       4.      Plaintiff, Erina Parker (hereinafter “Plaintiff” or “Parker”), is a female citizen of

the United States, a resident of the State of Alabama, and a former employee of Defendant

Laboratory Corporation of America Holdings.

       5.      Plaintiff was an eligible employee under the FMLA in that she worked for the

Defendant for more than 12 months, had worked more than 1250 hours of service within the

preceding 12 months, and had worked at a location where at least 50 employees were employed

within 75 miles of Plaintiff’s worksite.

       6.      Defendant,    Laboratory    Corporation    of   America     Holdings,   (hereinafter

“Defendant” or “LabCorp”), is a foreign corporation operating a health care diagnostics company

in Mobile County, Alabama and the surrounding areas, where it employs 50 or more employees.

The Defendant employed 50 or more employees for each working day during each of the 20 or

more calendar work weeks in the applicable calendar year.

                                  FACTUAL ALLEGATIONS

       7.      Plaintiff Parker worked for LabCorp for over four years as a Service

Representative, from May 2014 until on or about November 28, 2018.

       8.      On or about September 21, 2018, while at work, Ms. Parker began to experience

severe pain in her foot. She went to the emergency room that day, a Friday, then visited her

doctor, Dr. Grant Shell, the following week. She was ultimately diagnosed with planter fascial

fibromatosis, a serious medical condition which rendered her unable to use her right foot for any

prolonged period. Her condition was at times incapacitating and required ongoing medical

treatment by her medical providers.

       9.     Ms. Parker was initially advised by the emergency room doctor to work a reduced

                                                 2
 Case 1:20-cv-00558-WS-C Document 1 Filed 11/20/20 Page 3 of 9                     PageID #: 3




schedule, for only several hours per day. On September 21, 2018, Ms. Parker thus requested

intermittent FMLA leave from LabCorp, which was granted.

       10.     On September 25, 2018, when Ms. Parker visited Dr. Shell at the Alabama

Orthopaedic Clinic (“AOC”), Dr. Shell advised that Parker needed to work light duty for three

weeks. He prescribed a boot for her foot. Because one of Ms. Parker’s duties was driving, and

she was unable to do so with the boot on her foot, Ms. Parker worked in the lab during this time.

       11.     On October 3, 2018, Ms. Parker returned to Dr. Shell, who, due to the condition of

her foot, advised that Ms. Parker needed to be completely off work until at least October 17, 2018,

the date of her next appointment. Ms. Parker promptly provided this information to the Reed

Group, LabCorp’s third party leave administrator.

       12.     On October 3, 2018, the Reed Group notified Ms. Parker that based on the requests

she had submitted, she was eligible for a combination of intermittent and continuous FMLA leave

until March 21, 2019.

       13.     On or about October 12, 2018, Ms. Parker received a phone call from her

supervisor, Connie Collins, who asked how long Ms. Parker would be off work. Ms. Parker

responded that she was unsure at the time, but would let her know after her next doctor’s

appointment.

       14.     Ms. Parker’s October 17, 2018 doctor’s appointment was rescheduled to October

24, 2018.

       15.     On October 24, 2018, Ms. Parker’s doctor recommended that her continuous leave

be extended for approximately six weeks, until December 6, 2019, for ongoing treatment of her

serious medical condition. On this same day, Ms. Parker promptly completed a Health Care

Certification Form, so that this extended leave could be approved by the Reed Group, LabCorp’s

                                                3
 Case 1:20-cv-00558-WS-C Document 1 Filed 11/20/20 Page 4 of 9                        PageID #: 4




third party leave administrator.

       16.     Ms. Parker called her supervisor, Connie Collins, and left a message informing her

she would return to work on December 7, 2020.

       17.     Throughout this time, Ms. Parker was in regular contact with both her supervisor,

Connie Collins, and the Reed Group. All parties were aware of Ms. Parker’s medical situation

and her need for ongoing leave.

       18.     Ms. Parker was again seen at the AOC on December 5, 2020, when she was told she

could return to work the following day. Ms. Parker immediately went to LabCorp and spoke to

supervisor Angela Panita, telling her she was excited to return to work the next day. Unable to

find Ms. Collins, Ms. Parker left a copy of her return to work slip in Collins’s drop basket.

       19.     The following day, Ms. Parker returned to work. Ms. Collins informed Ms. Parker

that she had been terminated, effective November 28, 2018, because she had failed to submit her

FMLA paperwork.

       20.     This was a shock for Ms. Parker, because she had worked diligently to timely

submit all requested paperwork. Moreover, LabCorp had not informed Ms. Parker that her

FMLA paperwork was deficient or that she had been terminated.

       21.     Ms. Parker immediately made multiple calls to her doctor’s office and to the Reed

Group in an effort to get the paperwork re-submitted. The paperwork was again faxed and

emailed to Reed Group and LabCorp.

       22.     Ms. Parker learned that due to a technical glitch at her physician’s office, and due in

no part to any fault of Ms. Parker, her Health Care Provider Statement was not faxed to the Reed

Group on the intended date, even though AOC had assured Ms. Parker it had been sent to her

employer. Once the mistake was realized, both Ms. Parker and AOC resent the information, with

                                                 4
 Case 1:20-cv-00558-WS-C Document 1 Filed 11/20/20 Page 5 of 9                      PageID #: 5




an explanation for the delay.

        23.    Over the next several weeks, Ms. Parker continued to work exhaustively with Reed

Group to resubmit any and all requested paperwork.

        24.    On or about January 16, 2019, the Reed Group finally informed Ms. Parker that

only portions of her leave had been approved.

        25.    On January 18, 2019, Ms. Parker again called the Reed Group to follow up to see if

she could correct any perceived deficiencies in the paperwork. The representative stated he was

working with LabCorp Human Resources, looking for evidence of a phone call and other supposed

deficiencies in the paperwork.

        26.     Ms. Parker remained in contact with the Reed Group, who indicated until at least

March 2019 that the documentation of her leave requests was continuously under review.

        27.    LabCorp never allowed Ms. Parker to return to work.

        28.    Ms. Parker never received any sort of termination paperwork from LabCorp.

        29.    As the result of the Defendant's conduct, Ms. Parker was deprived of income and

other benefits due her. She also suffered embarrassment, humiliation, inconvenience, and mental

distress.

        30.    Plaintiff has no plain, adequate or complete remedy at law to redress the wrongs

alleged herein, and this suit for a declaratory judgment, backpay with interest, front pay, an

injunction, and liquidated damages is her only means of securing adequate relief.

        31.    Plaintiff is suffering and will continue to suffer irreparable injury from the

Defendant's unlawful conduct as set forth herein unless enjoined by this Court.




                                                5
 Case 1:20-cv-00558-WS-C Document 1 Filed 11/20/20 Page 6 of 9                       PageID #: 6




                                              COUNT I

           INTERFERENCE WITH PLAINTIFF’S RIGHTS SECURED BY THE
                    FAMILY MEDICAL LEAVE ACT OF 1993

       32.       Plaintiff realleges and incorporates by reference paragraphs 1 through 31 above

with the same force and effect as if fully set out in specific detail herein.

       33.       As set forth herein, Plaintiff was an eligible employee under the FMLA in that she

worked for more than 12 months and had worked more than 1250 hours of service within the

preceding 12 months and had worked at a location where at least 50 employees were employed

within a 75 mile radius.

       34.       As a result of her serious medical condition, Plaintiff requested medical leave from

the Defendant.

       35.       Defendant refused to approve the great majority of Plaintiff’s leave despite having

been provided documentation thereof.

       36.       Defendant failed to provide Plaintiff adequate notice of any perceived deficiencies

in her FMLA paperwork and failed to provide her adequate time to cure any such perceived

deficiency. Defendant ultimately terminated Plaintiff rather than allow her to cure any perceived

deficiencies in her FMLA paperwork.

       37.       As set out herein, Defendant interfered with Plaintiff’s rights under the FMLA.

       38.       As set out herein, Defendant refused to grant Plaintiff FMLA leave.

       39.       The Defendant willfully, intentionally, maliciously, and with reckless indifference

interfered with Plaintiff’s rights under the FMLA by, including but not limited to, refusing to grant

her FMLA leave, refusing to provide her with FMLA paperwork, refusing to notify her of

perceived deficiencies in her paperwork, refusing to provide her adequate opportunity to cure any


                                                   6
 Case 1:20-cv-00558-WS-C Document 1 Filed 11/20/20 Page 7 of 9                        PageID #: 7




such deficiencies, and terminating her employment.

         40.     The Plaintiff seeks to redress the wrongs alleged herein in this suit for lost wages,

lost benefits, front pay, an injunction, a declaratory judgment, liquidated damages, attorneys’ fees,

costs, and expenses. The Plaintiff is now suffering and will continue to suffer irreparable injury

from the Defendant’s unlawful policies and practices as set forth herein unless enjoined by this

Court.

                                             COUNT II

                           RETALIATION IN VIOLATION OF THE
                           FAMILY MEDICAL LEAVE ACT OF 1993

         41.     Plaintiff realleges and incorporates by reference paragraphs 1 through 40 above

with the same force and effect as if fully set out in specific detail herein.

         42.     As set forth herein, Plaintiff was an eligible employee under the FMLA in that she

worked for more than 12 months and had worked more than 1250 hours of service within the

preceding 12 months and had worked at a location where at least 50 employees were employed

within a 75 mile radius.

         43.     As a result of her serious medical condition, Plaintiff requested medical leave from

the Defendant.

         44.     Defendant refused to grant Plaintiff all of the requested leave and refused to

reinstate her after her leave concluded.

         45.     Because Plaintiff exercised her rights under the FMLA, Defendant retaliated

against Plaintiff, as set out herein.

         46.     The Defendant willfully, intentionally, maliciously, and with reckless indifference

retaliated against the Plaintiff in the terms, conditions, benefits of her employment by, including


                                                   7
 Case 1:20-cv-00558-WS-C Document 1 Filed 11/20/20 Page 8 of 9                       PageID #: 8




but not limited to, refusing to grant her FMLA leave, refusing to provide her with FMLA

paperwork, refusing to notify her of perceived deficiencies in her paperwork, refusing to provide

her adequate opportunity to cure any such deficiencies, and terminating her employment.

         47.    The Plaintiff seeks to redress the wrongs alleged herein in this suit for lost wages,

lost benefits, front pay, an injunction, a declaratory judgment, liquidated damages, attorneys’ fees,

costs, and expenses. The Plaintiff is now suffering and will continue to suffer irreparable injury

from the Defendant’s unlawful policies and practices as set forth herein unless enjoined by this

Court.

                                     PRAYER FOR RELIEF

         WHEREFORE, the Plaintiff respectfully prays that this Court assume jurisdiction of this

action and after trial:

         1.     Issue a declaratory judgment that the employment policies, practices, procedures,

conditions and customs of the Defendant are violative of the rights of the Plaintiff, as secured by

the Family and Medical Leave Act of 1993;

         2.     Grant Plaintiff a preliminary and permanent injunction enjoining the Defendant, its

agents, successors, employees, attorneys, and those acting in concert with the Defendant and at the

Defendant's request, from continuing to violate the Family and Medical Leave Act of 1993;

         3.     Grant the Plaintiff an order requiring the Defendant to make her whole by awarding

her instatement into the position she would have occupied in the absence of the unlawful acts by

the Defendant with the same seniority, leave and other benefits of the position, front pay, back pay

(with interest), and by awarding each liquidated, and/or nominal damages, attorney's fees, costs,

and expenses;

         4.     Grant Plaintiff a preliminary and permanent injunction pursuant to 29 U.S.C.

                                                  8
 Case 1:20-cv-00558-WS-C Document 1 Filed 11/20/20 Page 9 of 9                     PageID #: 9




§2617(1)(B) directing the Defendant to reinstate all of Plaintiff’s employment benefits, including

but not limited to her health insurance and retirement benefits, retroactive to the date of their

cessation;

       5.      Enter a judgment pursuant to 29 U.S.C. §2617(a)(1)(A)(i)(II) against the Defendant

and in favor of the Plaintiff for the monetary losses Plaintiff sustained as a direct result of the

Defendant’s termination of Plaintiff in violation of the FMLA and an additional amount as

liquidated damages pursuant to 29 U.S.C. §2617(a)(1)(A)(iii); and

       6.      Grant Plaintiff such other relief as justice requires.



                      THE PLAINTIFF DEMANDS TRIAL BY JURY.


                                       Respectfully Submitted this 20th day of November, 2020:
                                       ___ /s/Abby M. Richardson_______
                                       Abby M. Richardson (RICHA3209)
                                       RICHARDSON LAW FIRM, LLC
                                       118 North Royal Street
                                       Suite 100
                                       Mobile, Alabama 36602
                                       251-338-1695
                                       abby@richardsonlawllc.com

                                       Counsel for Plaintiff



DEFENDANT MAY BE SERVED AT:
LABORATORY CORPORATION OF AMERICA HOLDINGS C/O
CORPORATION SERVICE COMPANY INC
641 SOUTH LAWRENCE STREET
MONTGOMERY, AL 36104


                                                  9
